DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/14/22 has been entered.

Response to Arguments
Applicant's arguments filed 08/14/22 have been fully considered but they are not persuasive. 
On page 5 Applicant argues amendments overcome claim objections.
The Examiner agrees yet refers to the objections below, which are made in light of amendments.
On page 5 regarding 112 rejections Applicant argues that the person of ordinary skill would understand properties of wide ranges of materials and would be able to select materials that match the claim limitations. For example, Applicant provides US Patent 7731633 which is “instructive of the claimed material”, meaning a person of ordinary skill would be able to find the information to make and use the invention.
The Examiner respectfully agrees and withdraws the 112a rejection.
On page 6 regarding prior art rejections Applicant argues that if one of ordinary skill were to modify Ingvast in view of Cohen, they would need to replace the non-stretching lining material of Ingvast with the arrangement of alternating bands as is taught by Cohen. Applicant argues one cannot simply change Ingvast’s liner to be stretchable and secure Cohen’s less compliant regions without unmotivated modifications. 
The Examiner respectfully refers below to the rejection of record, in which a 102 rejection is made.
On pages 6-7 regarding prior art rejections to claim 2, Applicant argues one of ordinary skill wouldn’t replace the material of Cohen’s less compliant regions with that of Williams since the operation of Cohen’s glove would be negatively impacted. Applicant argues Cohen carefully selects the material of the less compliant regions to be stretchby by 91-111% and thus the substation runs contrary to the basis for rejection (e.g. Cohen would be less suitable for its intended purpose). 
The Examiner respectfully refers below to the rejection of record, in which a 102 rejection is made.
On page 7 Applicant argues further that they have found that the separate, non-stretchable patch provides a benefit over the prior art. 

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claim 11 is objected to since amendments (see additions on lines 4-5) are grammatically incorrect and appear to be missing a word between “support material” and “continuous”.
Additionally, line 3 appears to be missing a word between “support material” and “stretchable”.
Claim 12 is objected to since its amendments create grammatical issues, including missing words and a comma. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is indefinite for claiming the liner includes a support material forming the finger of the liner, and also a tip arranged at the distal end of the finger of the liner. The specification/drawings indicate that there is a “tip portion” 6 which is part of the support material, and also a patch of material “5” at the tip portion 6. The claim appears to be claiming that the tip is distinct from the support material that forms the finger, but the specification appears to indicate that the tip is part of the support material, although there is a separate/distinct patch of material at the tip portion.  The Examiner cannot determine whether or not the “tip” of the claim is accordingly a patch of material located at a tip, or whether the “tip” of the claim is actually just the tip of the support material.
Since Applicant has distinguished patches of material throughout the claims, but has not designated the tip as including such a patch, the Examiner is interpreting the “tip” of the instant claims to be a tip of the support material. 
Clarification is required.
Remaining claims are indefinite for depending on an indefinite claim. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 8, 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sankai (US 20120029399 A1).
Regarding claim 11 Sankai discloses a liner (Figure 2a/24a) for a grip-strengthening glove (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Sankai was considered capable of performing the cited intended use. See, for example [0007], [0115]-[0116].), the liner comprising:
a support material forming a finger of the liner (Figure 2a/24a item 21), the support material being stretchable in at least a length direction of the finger of the liner (The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Sankai discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See, for example [0116] the inner glove material is a thin rubber glove) and being continuous from a distal to a proximal end of the finger of the liner (Figure 2a/24a the finger insertion part extends its entire finger length);
a tip arranged at the distal end of the finger of the liner (Figure 24a item 21a; [0278]);
a patch of material which is separate from the support material (Figure 24a-b item 34), the patch of material located along a length of the finger of the liner and proximal [to the] the tip (Figure 24a-b), the patch of material being secured to the support material ([0285] the linear members are fastened to the outer side of the movement assisting glove 20a by the rings 32, 34, 36) and being located at a dorsal side of the finger liner and extending bilaterally over first and second sides thereof (Figure 24a-b; [0285] rings indicate the patches extend over both sides of the finger); and 
an artificial tendon (Figure 2a-b item 50; Figure 24a item 500) retained by the patch of material ([0285]) at the first or second sides of the finger of the liner (Figure 24a-b shows the tendons 500 being located at a side of the finger of liner 20a).
Regarding claim 12 Sankai discloses the liner of claim 11 substantially as is claimed,
wherein Sankai further discloses the patch of material is a “first” patch, and the finger liner further comprises a second patch of material which is separate from the support material (Figure 24a-b item 34), 
wherein the second patch of material is located along the finger of the liner between the first patch of material and the tip (Figures 24a-b) and is secured to the support material ([0285] the linear members are fastened to the outer side of the movement assisting glove 20a by the rings 32, 34, 36) and located at the dorsal side of the finger of the liner and extending bilaterally over the first/second sides of the finger of the liner (Figure 24a; [0285] rings indicate the patches extend over both sides of the finger), and
wherein the artificial tendon is retained by the second patch of material at the side of the finger of the liner at which the tendon is retained by the first patch of material (Figures 24a-b).
Regarding claim 3 Sankai discloses the liner of claim 12 substantially as is claimed,
wherein Sankai further discloses the first and second patches of material are arranged freely from each other and are capable of moving relative to one another upon stretching of the support material in the length direction of the finger of the liner (Figure 24a-b show the patches of material being separate. As regards the patches’ ability to move relative to one another, this is stated as a functional limitation (see the explanation in the rejection to claim 11 above). Since the liner material is described as a rubber glove ([0116]) it is understood to be stretchable, and thus as the underlying glove stretches the overlying patches connecting the tendon to the glove will likewise move relative to one another.).
Regarding claim 13 Sankai discloses the liner of claim 11 substantially as is claimed,
wherein Sankai further discloses the artificial tendon is a first artificial tendon, and the liner also comprises a second artificial tendon retained by the patch of material (see at least Figures 2a-b) at the other side of the finger of the liner from which the first tendon is retained (see at least figures 2a-b, only one tendon is seen from the one side, indicating the other tendon is secured on the other side. See also Figures 23-24a in which the tendons are seen overhead for the thumb but only half are seen from the finger side views.).
Regarding claim 4 Sankai discloses the liner of claim 11 substantially as is claimed,
wherein Sankai further discloses the patch of material distributes force from the artificial tendon (this is stated as a functional limitation (see explanation in the rejection to claim 11 above). See also [0118] the linear members are capable of transmitting driving forces, and so the material to which they are fastened (e.g. rings 32, 34, 36) are understood to be likewise capable of distributing the force therefrom, at least to the underlining liner).
Regarding claim 8 Sankai discloses the liner of claim 11 substantially as is claimed,
wherein Sankai further discloses a sensor being arranged at the tip (Figure 24a item 600).
Regarding claim 10 Sankai discloses a grip-strengthening (this is stated as an intended use of the glove (see explanation in the rejection to claim 11 above. See also [0007], [0115]-[0116]) glove ([0116]) having the liner of claim 11 (see the rejection to claim 11 above).


 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankai as is applied above in view of Williams (US 7731633 B1).
Regarding claim 2 Sankai discloses the liner of claim 11 substantially as is claimed,
but is silent with regards to the material of the patch. 
However, regarding claim 2 Williams teaches a patch of material which retains artificial tendons in place on gloves that is flexible but non-stretchable in a crosswise direction (Col 7 lines 16-20: the material of the strap/patch is flexible inherently inasmuch as it conforms to a finger). Sankai and Williams are involved in the same field of endeavor, namely assistive gloves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of Sankai so that the patch of material is flexible and non-stretchable as is taught by Williams since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankai as is applied above.
Regarding claim 7 Sankai discloses the liner of claim 11 substantially as is claimed,
Sankai shows that their tendons 50,500 are attached to the patches 32/34/36, but doesn’t describe how the attachment occurs.
However, the Examiner notes there are only three locations in which the attachment could occur: on the outer side/edge of the rings (which does not appear to be the case, since the tendons 50, 500 are not visible in the figures but the rings are shown as being complete rings); the inner side/edge of the rings, or through a center/slit/opening within the circumference of the rings. The Examiner understands that since the courts have held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success results in a prima facie case of obviousness, the person of ordinary skill would have found it obvious to modify Sankai in light of any of the three listed options. See MPEP 2143 (I)(E). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankai as is applied above in view of Ingvast et al. (US 20100041521 A1) hereinafter known as Ingvast, further in view of  Cohen et al. (US 20170168565 A1) hereinafter known as Cohen.
Regarding claim 9 Sankai discloses the liner of claim 11 substantially as is claimed,
but is silent with regards to the patch of material comprising a slit through which an electrical wire is threaded. 
However, regarding claim 9 Ingvast teaches a therapeutic glove which includes electrical wires (Figure 3 item 20). Sankai and Ingvast are involved in the same field of endeavor, namely assistive gloves.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an electrical wire as is taught by Ingvast in order to provide a communication wire to relay information between the fingertip sensor of Sankai and the control system. 
Further, regarding claim 9 Cohen teaches wherein glove material includes a slit to house wires (Figures 1a-b item 114; [0066] a knitted pathway slit; [0050] the knitted layer holds and guides the wires).  Sankai and Cohen are involved in the same field of endeavor, namely assistive gloves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a slit within the glove of the Sankai Ingvast Combination in order to ensure the material of the glove maintains the wires securely, to minimize movement and displacement during use. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sankai as is applied above in view of Kamper et al. (US 20150374575 A1), hereinafter known as Kamper.
Regarding claim 14 Sankai discloses the liner of claim 11 substantially as is claimed,
but is silent with regards to the patch of material not being located at an anterior side of the finger of the liner.
However, regarding claim 14 Kamper teaches that glove-securement guides need not extend to the anterior side of the finger a glove (Figure 4c item 50 does not extend to the anterior side of the finger 20). Sankai and Kamper are involved in the same field of endeavor, namely assistive gloves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liner of Sankai so that the patch of material did not extend to an anterior side of the finger of the liner such as is taught by Kamper since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sankai. The Examiner notes Applicant hasn’t disclosed any benefit of their patch not being located on an anterior side, reinforcing the fact that this is merely design choice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        09/20/22